DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species IV (the species in which the system for automating manufacture of a plurality of workpieces has a secondary robot (69) with a workpiece sensor (65) as in Figures 12A-12F (rather than the workpiece sensor (65) mounted within the given socket (16) of the tool housing/tool turret (15) as in Figures 8A-8D), and the system further has a chuck (20) with a chuck head (21) and a motor (31A) of Figures 9A-9B (rather than the chuck (20) with the chuck head (21) and the motor (31) of Figures 2A-2B)) in the reply filed on 3/22/2021 is acknowledged.
In the Response to Election/Restriction filed on 3/22/2021, Applicant stated the following with respect to elected Species IV, “Applicant has amended claim 10 and cancelled claim 11, it is believed that all presently pending claims (1-10 and 12-15) are currently readable on this species.”  While Examiner agrees that claims 1-9 and 12-15 correspond to elected Species IV, it is noted that claim 10 does not.  This will now be explained.  First, it is noted that claim 10 sets forth, “wherein the movement of the plurality of protrusions is accomplished by means of an encoder and servo motor connected to the holding device.”  With respect to the specification filed on 2/20/2019, the encoder is described in said specification, specifically in paragraphs [00039] and [00040] thereof, with respect to the jaws (24) and the motor (31) of the chuck jaw measurement mechanism (30b) of Figure 2A and Figure 2B.  Please note that Figures 2A and 2B correspond to non-elected Species I and III.  (Please see the Requirement for Restriction/Election mailed on 11/20/2020 in rather than the chuck (20) with the chuck head (21) and the motor (31) of Figures 2A-2B.  On top of that, it is noted that the motor (31A) of Species IV is not disclosed as being a servo motor, and an encoder is not disclosed as being used with the jaws (24) of the chuck (20) of Figures 9A-9B.  Based on the foregoing, it has been determined that claim 11 is not directed toward elected Species IV.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/22/2021.

Information Disclosure Statement
The information disclosure statement (IDS) filed 11/6/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but not all of the information referred to therein has been considered.  It is noted that one foreign patent document was cited on the IDS filed on 11/6/2019, the foreign patent document being CN 105855984 A.  While Applicant filed an English language translation of CN 105855984 A, Applicant failed to provide a copy of CN 105855984 A itself.  As such, CN 105855984 A has not been considered and has been lined through by Examiner on the IDS filed on 11/6/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“plurality of holding fixtures” in claim 1
“catching device” in claim 8 (noting that the term “catching” is a verb, such that the claim recites a device for performing the function of catching, but recites no additional structure sufficient to perform the function of catching).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 9 of the claim, “respective” should be deleted.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  On line 10 of the claim, “from the plurality of tools” should be inserted after “exchanging tools”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  On line 18 of the claim, “the” should be inserted before “derived raw materials”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  On lines 2-3 of the claim, “wherein the at least one tool socket is capable of receiving a tool” should be deleted.  This is because this same exact limitation was already set forth in claim 1, line 5.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  On line 2 of the claim, “exterior” should be changed to “exteriorly”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the position and force” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Lines 13-20 of claim 1 state, “at least one measurement device capable of measuring a physical parameter of each workpiece of the plurality of workpieces; a control computer, the control computer receiving a plurality of physical parameters corresponding to each respective workpiece of the plurality of workpieces, deriving from the plurality of physical parameters required tools and raw materials, checking the plurality of storage units for the derived required tools from the plurality of tools and derived raw materials from the plurality of raw materials, Furthermore, this limitation is viewed to be vague and indefinite, because it is unclear as to how a physical parameter of a (finished) workpiece can be measured and the required raw materials be derived from it before manufacturing of the (finished) workpiece has even commenced.  
Lines 15-17 of claim 1 state, “a control computer, the control computer receiving a plurality of physical parameters corresponding to each respective workpiece of the plurality of workpieces, deriving from the plurality of physical parameters required tools and raw materials.”  
a plurality of physical parameters” corresponding to each respective workpiece of the plurality of workpieces when it was previously set forth by Applicant in lines 13-14 of claim 1 that the at least one measurement device is capable of measuring “a physical parameter of each workpiece of the plurality of workpieces.”  That is to say, how does the control computer receive a plurality of physical parameters corresponding to each respective workpiece of the plurality of workpieces when only a singular physical parameter of each respective workpiece of the plurality of workpieces is capable of being measured by the at least one measurement device?  
Line 2 of claim 3 states, “the robot.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which robot of the “at least one robot” previously set forth in claim 1, line 8 that “the robot” is intended to reference.   
Lines 1-2 of claim 5 state, “the physical parameter of the respective workpiece.”  This limitation is viewed to be vague and indefinite, because it is unclear if “the physical parameter of the respective workpiece” of lines 1-2 of claim 5 is referring to the measured physical parameter of the respective workpiece or to a respective one of the plurality of physical parameters corresponding to the respective workpiece.  In claim 1 from which claim 5 depends on via intervening claim 4, it was set forth that “at least one measurement device capable of measuring a physical parameter of each workpiece of the plurality of workpieces” (lines 13-14 of claim 1) and that “the control computer receiving a plurality of physical parameters corresponding to each respective workpiece of the plurality of workpieces” (lines 15-16 of claim 1).  
Line 2 of claim 5, line 3 of claim 6, and line 5 of claim 7 each state, “the respective workpiece.”  Each recitation of this limitation is viewed to be vague and indefinite, because it is 
Line 3 of claim 5, line 3 of claim 6, line 3 of claim 7, and line 1 of claim 14 each state, “the robot.”  Each recitation of this limitation is viewed to be vague and indefinite, because it is unclear as to which robot of the “at least one robot” previously set forth in claim 1, line 8 that “the robot” is intended to reference.   
Line 3 of claim 5 states, “the holding fixture.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which holding fixture of the “at least one holding fixture” previously set forth in claim 1, line 3 that “the holding fixture” is intended to reference. 
Lines 2-4 of claim 6
Lines 1-3 of claim 7 state, “wherein the control computer directs the at least one measurement device to measure the required tools for each respective workpiece and compare to a quality control parameter.”  This limitation is viewed to be vague and indefinite, because it appears if there is there is phrase missing between “compare” and “to a quality control parameter.”  This limitation is further viewed to be vague and indefinite, because as written, it is unclear if the control computer or the at least one measurement device is doing the comparison.
Claim 8 recites the limitation “the catching device position” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Lines 3-4 of claim 8 state, “wherein the catching device receives finished or partially finished parts separated from each respective workpiece.”  This limitation is viewed to be vague and indefinite, as it is unclear as to what exactly the “finished” and “partially finished parts” are.  Are the “finished” and “partially finished parts” the finished workpieces of the plurality of finished workpieces, for example?  
Lines 2-3 of claim 12 state, “wherein the at least one nozzle directs pressurized liquid towards at least one socket of the tool turret.”  This limitation is viewed to be vague and indefinite, because it is unclear if the “at least one socket” of claim 12 is the same socket or is a different socket from the previously set forth “at least one tool socket” of the tool turret of claim 2, noting that claim 12 depends directly on claim 2.  
Line 2 of claim 13 states, “the at least one socket
Lines 1-3 of claim 14 states, “the robot comprises a manipulator, the manipulator comprising a hinged lever with a socket driver at one end, wherein the socket driver is guided into a socket of the rotatable tool turret by a piston extending the other end of the socket driver outward.”  This limitation is viewed to be vague and indefinite, because it is unclear as to how the robot comprises the manipulator of this construction, when the manipulator of this construction is not even attached to the robot that is capable of exchanging raw materials from the plurality of raw materials and finished workpieces from the plurality of finished workpieces.  Examiner directs attention to Figure 1 which shows the robot (70) that is capable of exchanging raw materials and finished workpieces being disposed outside of the work envelope (12) and to Figures 10A-10D which shows a separate manipulator (75) not associated with the robot (70) and disposed inside of the workpiece envelope (12).  Please note that aside from the fact that the manipulator (75) shown in Figures 10A-10D isn’t an element of the robot (70), it appears to correspond in structure to the manipulator set forth in claim 10.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Lines 13-20 of claim 1 state, “at least one measurement device capable of measuring a physical parameter of each workpiece of the plurality of workpieces; a control computer, the control computer receiving a plurality of physical parameters corresponding to each respective workpiece of the plurality of workpieces, deriving from the plurality of physical parameters required tools and raw materials, checking the plurality of storage units for the derived required tools from the plurality of tools and derived raw materials from the plurality of raw materials, and sequentially initiating the manufacture of the plurality of workpieces.”  
The above limitation fails to comply with the written description requirement.  As can be seen above in lines 13-20, before sequentially initiating the manufacture, the required tools and the derived required raw materials must be derived and checked for.  Being as though that it appears that a derived required raw material is the basis for a given finished workpiece, there does not appear to be any way to measure a physical parameter of the given finished workpiece before the manufacture of the given finished workpiece from a required raw material has even commenced.  Please note that the way that lines 13-20 are set forth, it would appear that the computer control receives a plurality of physical parameters from a given finished workpiece that has somehow been measured despite that fact that it has not yet even been manufactured.  That is to say that the at least one measurement device cannot measure the physical parameter of the given finished workpiece if the given workpiece has not yet been manufactured.  As a result, the required tools and the required raw materials would not be able to be derived and checked for.  
a plurality of physical parameters corresponding to each respective workpiece of the plurality of workpieces,” being as though the “at least one measurement unit [is] capable of measuring a physical parameter of each workpiece of the plurality of workpieces.”  That is to say that if the at least one measurement unit is only capable of measuring a physical parameter (which is singular), it would not be possible for the control computer to receive a plurality of physical parameters.  This is because the amount of physical parameters received cannot outnumber the amount of physical parameters measured.  Being as though the control computer would only actually receive a singular physical parameter, and because a plurality of physical parameters are seeming required to derive the required tools and raw materials, it would not appear possible for the derivation to even occur due to the lack of received physical parameters.  
Please note that with respect to the specification and drawings filed on 2/20/2019, at no point therein does Applicant appear to describe or show the control computer as “deriving from the plurality of physical parameters required tools and raw materials, checking the plurality of storage units for the derived required tools from the plurality of tools and derived raw materials from the plurality of raw materials.”  If Applicant does provide this disclosure, it would seem that Applicant has used very different language to describe this concept in the specification.  With respect to the drawings filed on 2/20/2019, neither Figure 14 nor Figure 15, each of which shows the operation of the system, refers to deriving from the plurality of physical parameters the required tools and the required raw materials.  With respect to Figure 13, it just shows therein that the control computer communicates with various PLC’s, sensors, the robot and manipulator, and the CNC program.  As to the rest of the figures, specific operation of the computer control cannot be determined therefrom.  
Based on the foregoing, it has not been demonstrated that the Applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Examiner’s Comment
Examiner notes that, while a thorough search was performed, no indication regarding the allowability of the subject matter of claims 1-9 and 12-15 with respect to the prior art is being made at this time due to the rejection(s) thereof, particularly given the issues with respect to 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph set forth above, noting that it is unclear what changes to the claim scope might occur in order to overcome the issues with respect to 35 USC 112(a).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722